Citation Nr: 0103298	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Montgomery, 
Alabama, Regional Office (RO) which denied a total rating for 
compensation purposes based on individual unemployability.


REMAND

The veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability.  The Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Due to this change in the law, a remand is required in this 
case for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, in his April 1999 Statement in Support of Claim 
(VA Form 21-4138), the appellant stated that he was being 
treated weekly for his service-connected post-traumatic 
stress disorder (PTSD) at the VA Medical Center in 
Birmingham, Alabama.  Some records have been obtained, 
however these recent records have not been associated with 
the claims file.  As the case is otherwise in need of 
development, an attempt will be made to obtain those records.  

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Additionally, the veteran most recently was afforded a 
Department of Veterans Affairs (VA) general medical 
examination for compensation purposes in October 1999.  In 
reviewing the examination report, the Board observes that the 
examiner did not articulate the impact of only the veteran's 
service-connected disabilities upon his employability.  
Rather, several non service-connected disabilities appear to 
have contributed to the physician's conclusion that the 
veteran is not employable.  Moreover, the veteran has not 
received a VA examination for his service-connected PTSD 
since April 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that where a claim for a 
total rating for compensation purposes based on individual 
unemployability is presented, the VA examining physician 
should generally address the extent of functional and 
industrial impairment arising from the veteran's 
service-connected disabilities.  Gary v. Brown, 7 Vet. App. 
229, 232 (1994); citing Martin (Roy) v. Brown, 4 Vet. App. 
136, 140 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD or a 
left wrist disability, not already 
associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should obtain 
medical records, including VA outpatient 
treatment records from VAMC Birmingham.  
The appellant's assistance in obtaining 
pertinent records should be solicited as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should schedule the veteran 
for a social and industrial survey.  
Included should be information concerning 
his most recent employment and any 
previous employment and the reasons for 
leaving, as appropriate.  Contact with 
the employer should be made as indicated, 
and the assistance of the veteran in 
obtaining this information should be 
requested as needed.

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current functional and 
industrial impairment associated with 
only the veteran's service-connected 
disabilities.  All tests and studies 
should be accomplished and the findings 
should then reported in detail.  The 
examiner should express an opinion as to 
the impact of the veteran's 
service-connected disabilities upon his 
employability.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  The 
claims file should be made available to 
the examiner.  The examination report 
should reflect that such a review was 
conducted.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  It should 
also be determined if additional 
examination is indicated.  If so, it 
should be scheduled.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




